internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no date tam-110198-99 cc dom fi p b4 district_director taxpayer taxpayer’s i d number years involved date of conference legend taxpayer issue whether taxpayer is required to increase its taxable_income in by dollar_figure million on account of changing its statutory method_of_accounting for anticipated salvage and subrogation on its auto physical damage line_of_business in that year alternatively if taxpayer is not required to so increase its taxable_income in on account of changing that statutory method_of_accounting do the rules contained in sec_111 require it to do so conclusion taxpayer is not required to increase its taxable_income in by dollar_figure million on account of changing its statutory method_of_accounting for anticipated salvage and subrogation on its auto physical damage line_of_business in that year nothing in sec_111 requires taxpayer to increase its taxable_income by dollar_figure million in that year facts taxpayer is a multi-line property and casualty insurance_company subject_to tax under sec_831 of the code prior to with respect to all of its lines of business other than its auto physical damage line taxpayer calculated its unpaid_losses for tax purposes and reported its unpaid_losses on its national association of insurance commissioners naic annual statements after taking into account anticipated salvage and subrogation with respect to its auto physical damage line_of_business taxpayer calculated its unpaid_losses for tax purposes and reported its unpaid_losses on its naic annual statements without taking into account anticipated salvage and subrogation in and thereafter through the year in issue in calculating its unpaid_losses for tax purposes taxpayer took into account anticipated salvage and subrogation on all of its lines of business in calculating its unpaid_losses on its auto physical damage line_of_business for naic annual_statement purposes ie for statutory purposes in and taxpayer did not take salvage and subrogation into account in in calculating its unpaid_losses on that line_of_business for statutory purposes it took that salvage and subrogation into account in doing so on its naic annual_statement taxpayer reflected its unpaid_losses on that line_of_business as of net of salvage and subrogation thus reducing the amount of such unpaid_losses from the corresponding amount reflected on its annual_statement by dollar_figure million in taxpayer claimed the special deduction provided in c of p l the revenue reconciliation act of the act law and analysis the act amended sec_832 to require all property and casualty insurance_companies to reduce their deductions for losses_incurred by the amount of salvage_recoverable computed on a discounted basis for all relevant lines of business section c a of the act provided that in the case of any taxpayer required by its provisions to change its method of computing losses_incurred such change was to be treated as a change in method_of_accounting initiated by the taxpayer and made with the consent of the secretary the act did not require those companies to change their method_of_accounting for salvage for statutory purposes taxpayer’s change in its accounting_method in for computing unpaid_losses for tax purposes on its auto physical damage line created an inconsistency between the unpaid_losses with respect to that line reflected on its tax_return and the corresponding unpaid_losses reflected on its statutory statement the difference was reflected on line sec_5 and of the schedules f and in the schedules m-1 on its and tax returns in this regard the and schedule m-1 adjustments for taxpayer’s auto physical damage line_of_business were computed by taking the statutory financial statement change in its salvage accrual and reducing it appropriately to recognize the effect of the required tax discounting in in view of taxpayer’s having changed its method_of_accounting for statutory purposes to take into account anticipated salvage in computing its unpaid_losses on its auto physical damage line taxpayer’s schedule m-1 adjustment for that line_of_business was computed by taking into account the change in the discount itself on the relevant anticipated salvage and not as had been the case in and by taking into account the change in the discounted balance of that salvage the internal_revenue_code does not govern changes in statutory methods_of_accounting taxpayer changed its method_of_accounting for the relevant salvage for tax purposes in and computed its income consistently under that new method_of_accounting during all of the years in issue taxpayer did not determine its taxable_income under a new method_of_accounting in but instead eliminated the effect of the change to its statutory income through a modification of the manner in which the book-to-tax adjustment shown on its schedule m-1 was computed since taxpayer’s method_of_accounting for tax purposes for the relevant salvage remained the same from through the relevant year and since taxpayer appropriately reflected the change in its statutory income through its change in the method of calculating its schedule m-1 adjustment on its return taxpayer is not required to include an additional dollar_figure million in its taxable_income for that year the tax_benefit_rule in sec_111 excludes from gross_income the recovery_of an item during the taxable_year of any amount deducted in a prior year to the extent such amount in that prior year did not reduce the amount of tax imposed by subtitle a chapter of the code in 460_us_370 the supreme court expanded that rule to require the converse ie to require taxpayers to include in income amounts recovered from a previously deducted loss to the extent the previous deduction generated a tax_benefit nothing in this case involves taxpayer’s recovering any amounts of previous deductions consequently nothing in this case implicates the operation of sec_111 to require taxpayer to include an additional dollar_figure million in income in nothing in the request for technical_advice addressed whether taxpayer grossed up its reserves for unpaid_losses to take into account pre-1990 salvage relating to its auto physical damage line_of_business thus we express no opinion regarding that issue with respect to taxpayer we note however that revproc_92_77 1992_2_cb_454 provides that taxpayers claiming a special deduction under c of the act are not entitled to gross up their reserves for pre-1990 salvage taken into account in their computation pursuant to sec_6110 names addresses and taxpayer identification numbers are required to be deleted from the copy of this technical_advice_memorandum that will be open for public inspection caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent s donald j drees jr
